         Case 4:20-cr-00041-BRW Document 19 Filed 11/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                           CASE NO. 4:20-CR-41-BRW

JUSTIN ALLEN LEE                                                            DEFENDANT

                                         ORDER

       The Order Setting Conditions of Release (Doc. No. 17) is hereby modified to

include a requirement that Defendant Justin Lee submit to testing for prohibited

substances if required to do so by the pretrial services office. Testing may be used with

random frequency and may include urine testing, the wearing of a sweat patch, a remote

alcohol testing system, and/or any form of prohibited substance screening or testing. Mr.

Lee must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of

prohibited substance screening or testing.

       Mr. Lee must also participate in a program of inpatient or outpatient substance

abuse therapy and counseling as directed by the pretrial services office.

       All other conditions of release remain in effect.

       IT IS SO ORDERED, this 2nd day of November, 2020.


                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
